HOOD, Judge.
This is an action for damages instituted by Mrs. Mary Laudin Davis, individually and as Natural Tutrix for her minor son, Edward Davis, against Norbert Meche. It is a companion to the case of Roberts v. Meche et al., 204 So.2d 592, which we are deciding on this date.
For the reasons which we assigned in the companion suit filed by Oliver Roberts, Jr., the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.